              Case: 19-2208                  Document: 1-3   Filed: 06/25/2019     Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                             Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
             Chicago, Illinois 60604                                         www.ca7.uscourts.gov




                                         NOTICE OF DOCKETING - Short Form
 June 25, 2019


 To:         Stephen C. Dries
             Clerk of Court

 The below captioned appeal has been docketed in the United States Court of Appeals for the
 Seventh Circuit:

                    Appellate Case No: 19-2208

                    Caption:
                    UNITED STATES OF AMERICA,
                    Plaintiff - Appellee

                    v.

                    TODD A. DYER,
                    Defendant - Appellant


                    District Court No: 2:15-cr-00115-JPS-1
                    District Judge J. P. Stadtmueller
                    Clerk/Agency Rep Stephen C. Dries
                    Date NOA filed in District Court: 06/24/2019


 If you have any questions regarding this appeal, please call this office.
